Exhibit 10.1
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2

SURVEYOR KIT PATENT, TECHNOLOGY,
AND INVENTORY PURCHASE AGREEMENT
This SURVEYOR KIT PATENT, TECHNOLOGY, AND INVENTORY PURCHASE AGREEMENT (together
with the Schedule(s) hereto, this “Agreement”), dated as of, July 1, 2014 (the
“Effective Date”), is entered into by and between Transgenomic, Inc.
(“Transgenomic”), having a place of business at 12325 Emmet Street, Omaha,
Nebraska 68164, and Integrated DNA Technologies, Inc. (“IDT”), having a place of
business at 1710 Commercial Park, Coralville, Iowa 52241. Transgenomic and IDT
may be referred to individually as a “Party” and collectively as the “Parties”.
BACKGROUND


Whereas, Transgenomic has developed and is the manufacturer of the Surveyor
Kits, and is the owner of the Surveyor Kit Patents and Surveyor Kit Technology
(as each term is defined below) pertaining thereto;


Whereas, Transgenomic and Fox Chace Cancer Center (“FCCC”) are parties to that
certain License Agreement dated August 9, 2000, as amended August 9, 2002 (the
“License Agreement”), pursuant to which Transgenomic has been granted an
exclusive license to certain patents and technology of FCCC; and


Whereas, IDT desires to purchase the Surveyor Kits product line, the Surveyor
Kit Patents and Surveyor Kit Technology, and to be assigned Transgenomic’s
rights in and to the License Agreement, and Transgenomic is willing to do so on
the general terms set forth in this Agreement.
    
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and other terms and conditions contained herein, and intending to be
legally bound hereby, the Parties hereby agree as follows:


AGREEMENT
1.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
“Additional Payment” means Six Hundred Thousand United States Dollars
($600,000.00).
“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
“Confidential Information” means any information, disclosed by a Party to the
other Party, whether disclosed before or after the Effective Date, in written,
oral or electronic form, by inspection of tangible objects (including without
limitation documents, prototypes, samples and equipment), or display of
intangible objects (such as slide presentations and other intangible audio
and/or visual forms of disclosure) that is (i)

1





--------------------------------------------------------------------------------



marked or identified orally or in writing as “Confidential,” “Proprietary” or a
similar designation at the time of disclosure; (ii) would reasonably be expected
to be confidential in nature at the time of disclosure; or (iii) is disclosed
under circumstances under which it reasonably appears that said information
would not be disclosed to the receiving Party without the receiving Party’s
commitment to treat the information as confidential. Confidential Information
shall include, without limitation, trade secrets, know-how, inventions,
technical data or specifications, testing methods, prototypes, products,
formulas, business or financial information, contracts with third parties
wherein the existence of such contracts have an obligation of confidentiality,
unpublished research and development information, product and marketing plans,
customer, licensor, and supplier information and all information generated
therefrom including, without limitation, analyses, summaries, extracts and
evaluations thereof.
Confidential Information shall not include any information that: (i) was
publicly known prior to the time of disclosure by the disclosing Party
hereunder; (ii) enters the public domain after the time of its disclosure
hereunder through means other than an unauthorized disclosure resulting from an
act or improper inaction or omission by the receiving Party; (iii) was already
in the possession of the receiving Party prior to the time of disclosure by the
disclosing Party; (iv) is or was disclosed to the receiving Party at any time,
whether prior to or after the time of its disclosure hereunder, by a third party
having no fiduciary relationship with the disclosing Party and having no
obligation of confidentiality or non-use with respect to such information; or
(v) is required by law to be disclosed by the receiving Party.
“Earn Out Period” means the period beginning on October 1, 2014 and ending on
September 30, 2015.
“Field of Use” means clinical uses, including, without limitation, the provision
of diagnostic and pharmaceutical services, and any other clinical uses in
connection with Transgenomic’s biomarker identification business unit. The Field
of Use shall specifically and expressly exclude (i) the manufacture and sale of
all commercial research products and commercial research services (commercial
research services, for purposes of clarity, exclude biomarker assay development
services), (ii) applications governing the manufacture or quality control of
commercial research products and services, and (iii) the quantification of the
use of gene editing technologies, including CRISPR-CAS 9, TALON, and Zinc-Finger
Nuclease technologies, in pharmaceutical research and development.
“Improvements” means any improvements, modifications, enhancements, additions,
revisions, extensions, upgrades, updates or derivatives of any kind.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, award, decree, other requirement or
rule of law of any federal, state, local or foreign government or political
subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.
“Licensed Improvements” means all Improvements to the Surveyor Kits, the subject
matter of the Surveyor Kit Patents, or to the Surveyor Kit Technology, in any
case that are created, conceived, reduced to

2





--------------------------------------------------------------------------------



practice, developed, or otherwise acquired by IDT during the one (1) year period
following the Effective Date.
“LOI” means that certain Letter of Intent by and between the Parties dated May
28, 2014.
“Losses” means all losses, damages, liabilities, claims, actions, judgments,
settlements, penalties, fines, costs or expenses of whatever kind, including
reasonable attorneys’ fees.
“Net Sales” means the gross amount invoiced by IDT or an Affiliate thereof (or
any third party licensee or sublicensee) on all sales of Surveyor Kit Products,
less (a) discounts actually taken, (b) prepaid freight; and (c) sales taxes or
other governmental charges actually paid in connection with sales of Surveyor
Kit Products (but excluding what are commonly known as income taxes).
“Optioned Improvements” means all Improvements to the Surveyor Kits, the subject
matter of the Surveyor Kit Patents, or to the Surveyor Kit Technology, in any
case that are created, conceived, reduced to practice, developed, or otherwise
acquired by IDT following the Effective Date, other than the Licensed
Improvements.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.
“Research Market” means the market of universities, academic institutions,
pharmaceutical and biotechnology companies carrying out basic research, applied
research, or developing, manufacturing or selling commercial research products
or services, but excluding, in any event, the Field of Use. The Research Market
shall expressly include (i) the manufacture and sale of all commercial research
products and commercial research services (commercial research services, for
purposes of clarity, exclude biomarker assay development services), (ii)
applications governing the manufacture or quality control of commercial research
products and services, and (iii) the quantification of the use of gene editing
technologies, including CRISPR-CAS 9, TALON, and Zinc-Finger Nuclease
technologies in pharmaceutical research and development.
“Surveyor Kit Customer List” means the current list of Surveyor Kit customers as
maintained by Transgenomic.
“Surveyor Kit Inventory” means a minimum of (3) three months of inventory of the
Surveyor Kits, and all raw materials in Transgenomic’s possession as of the
Effective Date intended for use in the Surveyor Kits.
“Surveyor Kit Materials” means books, reports, records, documentation, and other
materials in tangible form that (i) are owned by Transgenomic, (ii) are in
Transgenomic’s possession, and (iii) solely embody Surveyor Kit Technology.

3





--------------------------------------------------------------------------------



“Surveyor Kit Patents” means those patents and patent applications set forth on
Schedule 1 hereto.
“Surveyor Kit Products” means the Surveyor Kits and all other products of IDT
which infringe upon any claim of any Surveyor Kit Patent or which otherwise use
or incorporate any Surveyor Kit Technology (as that term is defined below).
“Surveyor Kits” means those kits developed and, as of the Effective Date,
manufactured by Transgenomic which detect mutations and polymorphisms in DNA
using celery derived nuclease which are currently marketed by Transgenomic under
the Surveyor Kit Trademark.
“Surveyor Kit Technology” means all tangible and intangible techniques,
technology, practices, trade secrets, inventions (whether or not patentable),
discoveries, designs, drawings, processes, formulae, methods, data, algorithms,
protocols, technical information, knowledge, and know-how of Transgenomic, in
each case that are exclusively used by Transgenomic in connection with the
Surveyor Kits.
“Surveyor Kit Trademark” means U.S. Trademark Registration No. 3038985, for the
trademark “SURVEYOR”, and all common law and foreign trademark rights with
respect thereto.
2.    Transfer of Assets.
2.1    Assignment and Sale. Subject to and upon the terms, conditions, and
limitations set forth in this Agreement, Transgenomic hereby sells, assigns,
transfers, and delivers to IDT, and IDT hereby purchases, acquires, accepts, and
assumes from Transgenomic:
(a)    all right, title, and interest of Transgenomic in and to the Surveyor Kit
Patents, the Surveyor Kit Trademark and all goodwill of the Surveyor Kit
business associated therewith, and the Surveyor Kit Technology, including the
right to claim priority to any of the preceding, the same to be held by IDT for
IDT’s own use and enjoyment, and for the use and enjoyment of IDT’s successors,
assigns and other legal representatives, as fully and entirely as the same would
have been held and enjoyed by Transgenomic if this Agreement had not been made,
together with all rights to income, royalties, and license fees deriving
therefrom, all claims for damages by reason of future infringements of the
foregoing, and the right to sue for and collect such damages as permitted under
the applicable laws for any jurisdiction or country in which such claims may be
asserted;
(b)    the Surveyor Kit Inventory;
(c)    subject to the confidentiality obligations set forth in Section 7 hereof,
the Surveyor Kit Materials and the Surveyor Kit Customer List; and
(d)    the License Agreement, including, without limitation, all of
Transgenomic’s rights and obligations thereunder, and any liabilities arising
under or accruing therewith on or after the Effective Date.

4





--------------------------------------------------------------------------------



2.2    Assistance. Transgenomic agrees, at IDT’s request and without charge to
IDT, to execute documents, including powers of attorney, applications,
assignments, declarations, affidavits, or other papers in connection therewith,
which are reasonably necessary to perfect in IDT the benefits, enjoyment,
rights, title and interest of and with respect to the Surveyor Kit Patents, the
Surveyor Kit Trademark, and the Surveyor Kit Technology. Transgenomic agrees, at
IDT’s request and expense, to assist and cooperate in enforcement of the
Surveyor Kit Patents, the Surveyor Kit Trademark, and the Surveyor Kit
Technology, including providing documents and materials in the possession or
control of Transgenomic, testifying in legal proceedings, signing lawful papers,
and making lawful oaths.
2.3    Delivery. Transgenomic will promptly make all Surveyor Kit Inventory and,
subject to Section 7 hereof, Surveyor Kit Materials available to IDT for pickup
at Transgenomic’s facility, provided that Transgenomic shall be entitled to
retain a copy of any Surveyor Kit Materials to the extent necessary or useful
for Transgenomic to exercise the license rights granted to Transgenomic
hereunder. For purposes of clarity, from and after the Effective Date, IDT will
be responsible for procuring all insurance for the Surveyor Kit Inventory and
Surveyor Kit Materials that IDT deems necessary or desirable, and, as the owner
of the Surveyor Kit Inventory and Surveyor Kit Materials, IDT will bear all risk
of loss and be responsible for all damage (other than due to the gross
negligence or willful misconduct of Transgenomic) to the Surveyor Kit Inventory
and Surveyor Kit Materials from and after the Effective Date.
3.    Technology Transfer. Transgenomic will, until […***…], provide up to
[…***…] cumulative hours of assistance to IDT to reasonably assist IDT in the
transition of the Surveyor Kit product line to IDT, including with respect to
the use of the Surveyor Kit Technology and the manufacture of the Surveyor Kits.
All assistance provided under this Section 3 shall be during Transgenomic’s
standard business hours and shall, unless otherwise agreed upon by the Parties,
be provided via telephonic or e-mail communications, on site at Transgenomic’s
facility, or on site at IDT’s Iowa facility. After […***…], and continuing until
[…***…], Transgenomic will, at IDT’s request and expense, provide an additional
[…***…] hours of reasonable assistance to IDT with respect to its manufacture of
the Surveyor Kits, provided that any additional assistance shall be reasonably
apportioned over the period and provided under Transgenomic’s standard terms and
conditions and on a time and materials basis.



5
* Confidential Treatment Requested

--------------------------------------------------------------------------------



4.    License Back.
4.1    Patent and Technology License Back. IDT hereby irrevocably and
unconditionally grants to Transgenomic a worldwide, irrevocable, exclusive,
fully paid-up, royalty-free, transferable (to the extent set forth in Section
14.7) right and license under the Surveyor Kit Patents and Surveyor Kit
Technology, all Licensed Improvements thereto, and all rights of any kind or
nature licensed under the License Agreement, with the right to grant and
authorize sublicenses, to: (i) make, have made, use, offer to sell, sell,
import, distribute and otherwise dispose of Surveyor Kits, products, and
services in the Field of Use (and to have such products and services used and
practiced on Transgenomic’s behalf); and (ii) develop, implement, make, have
made, test, use, practice, import, distribute or otherwise dispose of,
reproduce, modify, support, display, disclose and create Improvements and other
derivative works of and otherwise commercialize and exploit in any manner the
Surveyor Kit Technology in the Field of Use. For clarification, the foregoing
includes the right for Transgenomic to have any other Person exercise any of the
rights or licenses granted to Transgenomic hereunder for the benefit of and on
behalf Transgenomic.
4.2    Trademark License Back. IDT hereby grants to Transgenomic a worldwide,
exclusive, fully paid-up, royalty-free, transferable (to the extent set forth in
Section 14.7) right and license under the Surveyor Kit Trademark to use and
display the Surveyor Kit Trademark in connection with the Surveyor Kits and any
other products or services offered by or on behalf of Transgenomic in the Field
of Use covered by the Surveyor Kit Patents or Surveyor Kit Technology,
including, without limitation, the right
to use and display the Surveyor Kit Trademark in marketing materials,
advertisements, on Transgenomic’s website, on product packaging, and on other
collateral, in each case solely in connection with the Field of Use.
Transgenomic will use commercially reasonable efforts to maintain and enhance
the goodwill of the Surveyor Kit Trademark and to ensure that Transgenomic’s use
of the Surveyor Kit Trademark will not tarnish, blur, or dilute the quality
associated therewith, or the associated goodwill. IDT may, no more frequently
than twice per calendar year, request a reasonable number of samples of any
products or services offered by Transgenomic under the Surveyor Kit Trademark
and copies of any use of the Surveyor Kit Trademark in order to monitor
Transgenomic’s compliance with this Section 4.2.
4.3    Royalties. The licenses granted to Transgenomic in Section 4.1 and 4.2
are royalty-free, provided that Transgenomic agrees to pay any royalties payable
to FCCC pursuant to the License Agreement as a result of such licenses.
4.4    Notification of Improvements. IDT agrees to promptly notify Transgenomic
of any Improvements to the Surveyor Kits, the subject matter of the Surveyor Kit
Patents, or to the Surveyor Kit Technology, in any case which are created,
conceived, reduced to practice, developed, or otherwise acquired by IDT and,
subject to Section 7, to provide Transgenomic with a summary and all details
requested by Transgenomic with respect to such Improvements.

6





--------------------------------------------------------------------------------



4.5    License to Optioned Improvements. IDT hereby grants to Transgenomic an
option to be granted a license to the Optioned Improvements, which license will
have a scope substantially identical to the license set forth in Section 4.1.
The foregoing option may be exercised at any time by Transgenomic by providing
written notice of the same to IDT. Upon exercise of the option, the Parties
agree to negotiate in good faith the terms and conditions of such license (which
terms and conditions will be substantially identical to the terms and conditions
of this Agreement as this Agreement pertains to license granted to Transgenomic
in Section 4.1 hereof), including a royalty rate for such license, which royalty
rate will be commercially reasonable.
4.6    No Implied Licenses. Except for the rights specifically granted by this
Agreement, neither Party shall be deemed to acquire any rights under any
intellectual property rights of the other Party, whether by implication,
estoppel or otherwise.
5.    Manufacturing Services. Concurrently with execution of this Agreement the
Parties are entering into that certain Manufacturing Services Agreement,
pursuant to which IDT agrees to manufacture for Transgenomic all of its
requirements of the Surveyor Kits, to be sold to Transgenomic at cost plus
[…***…], plus an additional […***…] passthrough if a royalty is payable to FCCC
under the License Agreement for such sales.
6.    Consideration.
6.1    Initial Payment. IDT will pay Transgenomic an initial payment of Three
Million, Six Hundred Fifty Thousand United States Dollars ($3,650,000) (the
“Initial Payment”) immediately upon execution of this Agreement.
6.2    Additional Payment; Earn Out. IDT will pay Transgenomic an additional
payment of Six Hundred Thousand United States Dollars ($600,000) (the
“Additional Payment”) as set forth in Section 6.2(a) below and an earn out
payment (the “Earn Out Payment”) as set forth in Sections 6.2(b) and 6.2(c)
below.
(a)    Additional Payment. Payment of the Additional Payment is due to
Transgenomic in four equal installments of One Hundred Fifty Thousand Dollars
($150,000), with an installment payable on the following dates: (i) October 1,
2014, (ii) January 1, 2015, (iii) April 1, 2015, and (iv) July 1, 2015.
(b)    Earn Out Payment. In the event that the Net Sales exceed […***…] during
the Earn Out Period, then IDT will pay Transgenomic […***…] of such excess Net
Sales no later than October 31, 2015. If the Net Sales do not exceed such amount
then IDT will provide Transgenomic with written notice of the same on or prior
to October 31, 2015.
    

7
* Confidential Treatment Requested

--------------------------------------------------------------------------------



(c)    Calculation of Net Sales.  On non-arm’s-length sales of Surveyor Kit
Products by IDT to licensees or Affiliate(s) where such licensees or
Affiliate(s) are the end users (i.e., the sales are not for resale purposes), or
on sales made in other than an arm’s-length transaction, the value of the Net
Sales attributed under this Section 6.2 to said transaction shall be that which
would have been received in an arm’s-length transaction, based on sales of like
quantity and quality of Surveyor Kit Products on or about the time of said
transaction. Sales of Surveyor Kit Products by IDT to any Affiliate or licensee
or by any licensee to an Affiliate of such licensee or other sublicensee which
is a reseller thereof shall be excluded from calculating Net Sales, and only the
subsequent sale of such Surveyor Kit Products by such Affiliates or licensees to
unrelated third parties shall be deemed Net Sales hereunder.
6.3    Payment Terms and Statements.  
(a)    In General. The Initial Payment, Additional Payment and Earn Out Payment
payable under this Agreement shall be paid in US dollars by wire transfer to a
bank account to be designated in writing by Transgenomic. For the purpose of
converting the local currency for any payments into US dollars, the rate of
exchange to be applied shall be the rate of exchange in effect for the date when
the relevant payment first becomes due as reported in the Wall Street Journal.
(b)    Payment Statement. Any payment or notice given to Transgenomic pursuant
to Section 6.2(b) shall be accompanied by a statement (a “Payment Statement”)
showing:
(i)
the total number of Surveyor Kit Products manufactured and sold, transferred or
otherwise disposed of by IDT, its Affiliates, or its licensees (or sublicensees)
during the Earn Out Period;

(ii)
the total Net Sales of all Surveyor Kit Products sold, transferred or otherwise
disposed of by IDT, its Affiliates, or its licensees (or sublicensees) during
the Earn Out Period;

(iii)
the method used to calculate the Net Sales and the Earn Out Payment, including
an identification of all deductions taken to calculate the same;

(iv)
the exchange rate used for calculating any Net Sales and Earn Out Payment; and

(v)
such other particulars as are reasonably necessary for Transgenomic to verify an
accurate accounting of the Net Sales and Earn Out Payment (if any) due pursuant
to this Agreement.


8





--------------------------------------------------------------------------------



(c)    Late Payment. If the Initial Payment is not received by Transgenomic on
the Effective Date or any installments of the Additional Payment or the Earn Out
Payment are not received by Transgenomic within thirty (30) days after becoming
due, IDT shall pay to Transgenomic interest on the overdue payment from the date
such payment was due to the date of actual payment at a rate of one percent
(1.0%) per month, or if lower, the maximum amount permitted under applicable
Law.
6.5    Records and Audit. IDT shall keep complete and accurate records of its,
its Affiliates, and its licensees (and their sublicensees) sales of Surveyor Kit
Products reasonably necessary for the calculation of the Net Sales and Earn Out
Payment. Transgenomic may[…***…] nominate an independent Certified Public
Accountant reasonably acceptable to IDT (the “Auditor”), who will have access to
IDT’s sales records for the Surveyor Kit Products upon reasonable, but not less
than […***…] business days’ prior written notice to IDT and during IDT’s normal
business hours for the purpose of verifying the Net Sales and Earn Out Payment.
Transgenomic shall, upon request, provide to IDT a copy of the Auditor's audit
report. If the report shows that payments made by IDT are deficient, IDT shall
pay Transgenomic the deficient amount within […***…] days after IDT’s receipt of
the audit report and, if the amounts are deficient by more than […***…], […***…]
will pay the reasonable costs of the Auditor.
7.    Confidentiality.
7.1    Disclosure of Confidential Information. In furtherance of this Agreement,
each Party anticipates disclosing to the other Party certain Confidential
Information that the disclosing Party desires the receiving Party to treat as
confidential. Each Party hereby agrees to only disclose and use Confidential
Information of the other Party to exercise its rights and perform its
obligations under this Agreement. The receiving Party agrees not to disclose nor
permit the disclosure of Confidential Information of the disclosing Party to any
entity or person other than those among the receiving Party’s employees,
contractors, and agents who (i) are bound by duties of confidentiality similar
to this Agreement; and (ii) have a need to know and receive such Confidential
Information in order for the receiving Party to perform its obligations under
this Agreement. The receiving Party shall instruct such employees, contractors
and agents to hold in confidence all Confidential Information of the disclosing
Party made available to them and to use such Confidential Information only as
permitted hereunder.
7.2    Compelled Disclosure. In the event the receiving Party is required by law
and/or a valid court order or subpoena to disclose any portion of Confidential
Information of the disclosing Party, such disclosure shall not be a breach of
this Agreement provided that the receiving Party gives the disclosing Party
prior written notice of such disclosure requirement, cooperates fully with the
disclosing Party in seeking to obtain confidential treatment for such disclosure
and to minimize the extent of such disclosure, and discloses only that portion
of the Confidential Information that the receiving Party is legally required to
disclose.

9
* Confidential Treatment Requested

--------------------------------------------------------------------------------



7.3    Protection of Confidential Information. Each Party agrees that it shall
take reasonable measures to protect the secrecy of and avoid disclosure or
unauthorized use of the Confidential Information of the other Party. Without
limiting the foregoing, each Party shall take at least those measures that it
takes to protect its own like confidential information.
7.4    Ownership; Return of Confidential Information. The Parties hereto agree
that Confidential Information of the disclosing Party is and shall remain the
property of the disclosing Party. At any time upon the written request of a
disclosing Party or upon termination of this Agreement, the receiving Party
shall promptly return to the disclosing Party, or, upon the disclosing Party’s
request destroy, all originals, copies, analyses, evaluations, extracts and
summaries of documents, materials, and other tangible manifestations of such
Confidential Information in the possession or control of the receiving Party.
7.5    Publicity. Neither Party shall use the other Party’s name (including the
names of the other Party’s subsidiaries, parent or Affiliate (if any)), symbols
or marks, or any derivatives thereof in any form of publicity without the prior
written consent of the other Party.
7.6    Other Items. The Parties will keep the terms and conditions of this
Agreement, the Surveyor Kit Materials, and the Surveyor Kit Customer List
confidential.
8.    Representations and Warranties.
8.1    Mutual Representations and Warranties. Each Party represents and warrants
to the other Party that, as of the Effective Date:
(d)    it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering;
(e)    it has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder;
(f)    the execution of this Agreement by its representative whose signature is
set forth at the end hereof has been duly authorized by all necessary corporate
action of the Party; and
(g)    when executed and delivered by such Party, this Agreement shall
constitute the legal, valid and binding obligation of that Party, enforceable
against that Party in accordance with its terms.
8.2    Representations and Warranties by Transgenomic. Transgenomic represents
and warrants to IDT that, as of the Effective Date:
(d)    it is the sole and exclusive owner of the Surveyor Kit Patents; and

10





--------------------------------------------------------------------------------



(e)    no claims, suits, actions, or proceedings are pending, nor is
Transgenomic aware of any written claims, in either case alleging that the
Surveyor Kits infringe upon or misappropriate the intellectual property rights
of any other Person.
(f)    the contents of the letter attached hereto as Schedule 2 are true and
accurate statements upon which IDT may reasonably rely.
(g)    Transgenomic per the terms and conditions of the License Agreement, has
the right to assign the License Agreement to IDT, and, per the terms and
conditions of the License Agreement, neither Transgenomic nor IDT will be
obligated to pay any consideration to FCCC in connection with the initial
assignment of the License Agreement to IDT.
8.3    Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY SET
FORTH ABOVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY EXPRESSLY
DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT, WHETHER
WRITTEN, ORAL, EXPRESS, IMPLIED STATUTORY OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THOSE CONCERNING THE TITLE, VALIDITY, ENFORCEABILITY OR SCOPE OF THE
SURVEYOR KIT PATENTS OR SURVEYOR KIT TECHNOLOGY, AND ALL IMPLIED WARRANTIES OF
MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, AND NON-INFRINGEMENT
OF THIRD PARTY RIGHTS WITH RESPECT TO THE SURVEYOR KITS.
9.    Indemnification.
9.1    Indemnification by Transgenomic. Transgenomic shall indemnify, defend and
hold harmless IDT and its officers, directors, employees, and agents from and
against all Losses arising out of or resulting from any third party claim, suit,
action or other proceeding related to or arising out of or resulting from (i)
any product liability claims arising out of the operation of the Surveyor Kits
business by Transgenomic prior to the Effective Date, or (ii) Transgenomic’s
(including by its officers, directors, employees, or agents) breach of Law or
fraud, Transgenomic’s breach of the representations and warranties included in
Sections 8.1 and 8.2 herein, or Transgenomic’s willful misconduct.
9.2    Indemnification from IDT. IDT shall indemnify, defend and hold harmless
Transgenomic and its officers, directors, employees, and agents from and against
all Losses arising out of or resulting from any third party claim, suit, action
or other proceeding related to or arising out of or resulting from (i) the
conduct of the Surveyor Kits business by IDT on or after the Effective Date,
including, without limitation, and product liability claims or claims arising
out of the tortious conduct of IDT or its officers, directors, employees, or
agents, or (ii) IDT’s (including by its officers, directors, employees, or
agents) breach of the representations and warranties included in Section 8.1
herein or Law, IDT’s fraud, or IDT’s willful misconduct.
9.3    Indemnification Procedure. The indemnified Party shall promptly notify
the indemnifying Party in writing of any claim, suit, or proceeding for which
the indemnified party is seeking indemnification

11





--------------------------------------------------------------------------------



hereunder (each, an “Action”) and shall cooperate with the indemnified Party at
the indemnifying Party's sole cost and expense. The indemnifying Party shall
immediately take control of the defense and investigation of the Action and
shall employ counsel reasonably acceptable to indemnified Party to handle and
defend the same, at the indemnifying Party's sole cost and expense. The
indemnifying Party shall not settle any Action in a manner that adversely
affects the rights of any indemnified Party without the indemnified Party’s
prior written consent, which shall not be unreasonably withheld or delayed. The
indemnified Party’s failure to perform any obligations under this Section 9.3
shall not relieve the indemnifying Party of its obligation under this Section
9.3 except to the extent that the indemnifying Party can demonstrate that it has
been materially prejudiced as a result of the failure. The indemnified Party may
participate in and observe the proceedings at its own cost and expense with
counsel of its own choosing.
10.    LIMITATION OF LIABILITY.
10.1    Disclaimer of Special and Consequential Damages. TO THE FULLEST EXTENT
PERMITTED BY LAW, EXCEPT ARISING OUT OF A PARTY’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, NEITHER PARTY SHALL BE LIABLE TO THE OTHER OR ANY OTHER PERSON UNDER
THIS AGREEMENT FOR ANY INJURY TO OR LOSS OF GOODWILL, REPUTATION, BUSINESS,
PRODUCTION, REVENUES, PROFITS, ANTICIPATED PROFITS, CONTRACTS OR OPPORTUNITIES
(REGARDLESS OF HOW THESE ARE CLASSIFIED AS DAMAGES), OR FOR ANY CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR ENHANCED DAMAGES WHETHER
ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY, PRODUCT LIABILITY OR OTHERWISE (INCLUDING THE ENTRY INTO, PERFORMANCE
OR BREACH OF THIS AGREEMENT), REGARDLESS OF WHETHER SUCH LOSS OR DAMAGE WAS
FORESEEABLE OR THE PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE, AND NOTWITHSTANDING THE FAILURE OF
ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.
10.2    Limitation on Transgenomic’s Liability. TO THE FULLEST EXTENT PERMITTED
BY LAW, EXCEPT ARISING OUT OF TRANSGENOMIC’S INDEMNIFICATION OBLIGATIONS
HEREUNDER, IN NO EVENT WILL THE TOTAL, CUMULATIVE LIABILITY OF TRANSGENOMIC
ARISING UNDER OR RELATING TO THIS AGREEMENT (REGARDLESS OF THE FORM OF ACTION
GIVING RISE TO SUCH LIABILITY, WHETHER IN CONTRACT, TORT OR OTHERWISE) EXCEED
THE AMOUNTS PAID TO TRANSGENOMIC HEREUNDER.



12





--------------------------------------------------------------------------------



10.3    Limitation on IDT’s Liability. TO THE FULLEST EXTENT PERMITTED BY LAW,
EXCEPT ARISING OUT OF IDT’S INDEMNIFICATION OBLIGATIONS HEREUNDER, IN NO EVENT
WILL THE TOTAL, CUMULATIVE LIABILITY OF IDT ARISING UNDER OR RELATING TO THIS
AGREEMENT (REGARDLESS OF THE FORM OF ACTION GIVING RISE TO SUCH LIABILITY,
WHETHER IN CONTRACT, TORT OR OTHERWISE) EXCEED THE AMOUNTS PAYABLE TO
TRANSGENOMIC HEREUNDER.
11.    Insurance. Each Party will maintain, at its sole expense, insurance
coverage during the Term of this Agreement, and with respect to product
liability, as follows: (a) Product liability insurance with respect to the
Surveyor Kits with cover limits of not less than […***…] per occurrence and
[…***…] in the aggregate; and (b) Commercial General Liability insurance with a
combined single limit of […***…], minimum liability of […***…] each occurrence,
and […***…] in the aggregate. Upon request by either Party, the other Party will
promptly provide the requesting Party with certificates of insurance or other
reasonable written evidence of all coverages described in this Section.
12.    Covenant […***…]. For the period beginning on the Effective Date and
ending on […***…], Transgenomic, and any successor in interest or assignee of
Transgenomic, shall not […***…]. For the purposes of the foregoing, Transgenomic
shall not be in breach of this Section 12 by reason of […***…].
13.    Term. This Agreement is perpetual and may not be terminated by either
Party. Each of the Parties recognize their sole and exclusive remedy for any
breach of this Agreement by the other Party shall be to seek legal and equitable
relief before a court of Law, provided that any failure of IDT to pay the
Initial Payment within thirty (30) days following the Effective Date shall cause
this Agreement to be null and void.
14.    Miscellaneous.
14.1    Bankruptcy. The Parties agree that all rights and licenses granted to
Transgenomic under this Agreement are rights and licenses in “intellectual
property” within the scope of Section 101(35A) (or its successors) of Section
101 of the United States Bankruptcy Code, or its successors (collectively, the
“Bankruptcy Code”) or any other similar law in any jurisdiction. Transgenomic
shall have the rights set forth in this Agreement with respect to the Surveyor
Kit Technology and Surveyor Kit Patents, including Improvements thereof, when
and as developed or created. In addition and without limitation to the
foregoing, Transgenomic, as a licensee hereunder, shall have and may fully
exercise all rights available to it under the Bankruptcy Code or any other
similar law in any jurisdiction, including, without limitation, under Section
365(n) or its successors. In the event of a case under the Bankruptcy Code or
any other similar law in any jurisdiction involving IDT, in addition to and not
in lieu or limitation of any other remedies available to Transgenomic,
Transgenomic shall have the right to obtain (and IDT or any trustee for IDT or
its assets shall, at Transgenomic’s written request, deliver to Transgenomic)
all of IDT’s intellectual property rights granted to Transgenomic hereunder and
a copy of all embodiments thereof, including, without limitation, embodiments of
any and all Surveyor Kit Technology and Surveyor Kit Patents, or Improvements
thereof.

13
* Confidential Treatment Requested

--------------------------------------------------------------------------------



In addition, IDT shall take all steps reasonably requested by Transgenomic to
perfect, exercise and enforce its rights hereunder, including, without
limitation, filings in any patent or copyright office or with any other
governmental entities with respect thereto, and under any applicable version of
the Uniform Commercial Code.
14.2    Independent Contractors. The relationship between the Parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, joint venture or other form of joint
enterprise, employment or fiduciary relationship between the Parties, and
neither Party shall have authority to contract for or bind the other Party in
any manner whatsoever.
14.3    Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given in accordance with this Section:


If to IDT:
Integrated DNA Technologies, Inc.  
1710 Commercial Park
Coralville, Iowa 52241
Facsimile: 319-626-8444
Attention: LEGAL DEPARTMENT
If to Transgenomic:
Transgenomic, Inc. 
12325 Emmet Street,
Omaha, Nebraska 68164
Facsimile: [FAX NUMBER]
Attention: CHIEF EXECUTIVE OFFICER

Notices sent in accordance with this Section shall be deemed effectively given:
(i) when received, if delivered by hand (with written confirmation of receipt);
(ii) when received, if sent by a nationally recognized overnight courier
(receipt requested); (iii) on the date sent by facsimile or e-mail (in each
case, with confirmation of transmission), if sent during normal business hours
of the recipient, and on the next business day if sent after normal business
hours of the recipient; or (iv) on the third (3rd) day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid.
14.4    Interpretation. For purposes of this Agreement, (1) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (x) to Sections and
Schedules refer to the Sections of and Schedules attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or

14





--------------------------------------------------------------------------------



interpretation against the Party drafting an instrument or causing any
instrument to be drafted. Any Schedules referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein.
14.5    Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
14.6    Entire Agreement. This Agreement, together with the Manufacturing
Services Agreement and all Schedules and any other documents incorporated herein
by reference, constitutes the sole and entire agreement of the Parties to this
Agreement with respect to the subject matter contained herein, and supersedes
all prior and contemporaneous understandings and agreements, both written and
oral, with respect to such subject matter, including, without limitation, the
LOI.
14.7    Assignment. Either Party may freely assign or otherwise transfer all or
any of its rights, or delegate or otherwise transfer all or any of its
obligations or performance, under this Agreement without the other Party’s
consent. This Agreement is binding upon and inures to the benefit of the Parties
hereto and their respective permitted successors and assigns.
14.8    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.
14.9 Amendment; Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by either Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and signed by the waiving Party. Except
as otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
14.10     Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
14.11Equitable Remedies. The Parties hereto recognize and agree that the
unauthorized use or disclosure of a Party’s Confidential Information, or any
breach or threatened breach of any of the assignments, licenses

15





--------------------------------------------------------------------------------



or rights granted under this Agreement to the Parties, shall cause irreparable
harm and significant injury to the other Party and that money damages may not be
a sufficient remedy for any such breach of this Agreement. Therefore, each Party
agrees that the other Party shall be entitled, without the necessity of posting
of any bond or security, to the issuance of injunctive relief by any court of
competent jurisdiction enjoining any breach or threatened breach of such
covenants and for any other relief such court deems appropriate. This right
shall be in addition to any other remedy available to the other Party at law or
in equity.
14.12     Force Majeure. Neither Party shall be in default by reason of any
failure or delay in performance of its obligations (other than IDT’s payment
obligations hereunder) if such failure or delay arises out of causes beyond the
control (whether caused directly or indirectly) of such Party. Such causes may
include, but are not restricted to: Acts of God or of the public enemy; acts of
government (including specifically but not exclusively any orders, rules, or
regulations issued by any official or agency of any such government or changes
in applicable laws or regulations) in either its sovereign or contractual
capacity; riots; fires; earthquake; floods; epidemics; quarantine restrictions;
embargoes; strikes; labor difficulties; unusually severe weather; shortages in
labor, fuel, materials and supplies; denial of service attacks, failure of
internet or wireless service, or any combination thereof.
14.13     Governing Law. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the Parties.
14.14     Arbitration.
(a)    If the Parties hereto are unable to resolve, after good faith
negotiations, which each Party hereby covenants to undertake, any dispute,
controversy or claim arising out of or relating to this Agreement, its
construction or interpretation, the validity of any of its sections, including
this Section 14.14, or the actual or alleged material breach of this arrangement
within sixty (60) days after written notice of a dispute or material breach has
been sent by one Party to another Party, then the dispute shall be finally
decided by binding confidential arbitration conducted by a panel of three
arbitrators by and in accordance with the Commercial Arbitration Rules then
obtaining of the American Arbitration Association (“AAA”) and the procedures set
forth in this Section 14.14. In the event of any inconsistency between the rules
of AAA and the procedures set forth in this Section 14.14, the procedures set
forth in this Section 14.14 shall control. For the avoidance of doubt, the
provisions of this Section 14.14 shall not apply to any dispute involving any
Confidential Information or any intellectual property rights, or to any dispute
for which arbitration is prohibited by any applicable law or treaty. The
arbitration shall be governed by California substantive and procedural law.
(b)    The location of the arbitration shall be in San Francisco, California.
All Parties hereby irrevocably submit to the exclusive jurisdiction and venue of
the AAA arbitration panel selected by the Parties

16





--------------------------------------------------------------------------------



and located in San Francisco, California for any dispute regarding this
Agreement, and to the exclusive jurisdiction and venue of the state and federal
courts located in the City and County of San Francisco, California for any
action or proceeding, including enforcement of arbitration awards, and waive any
right to contest or otherwise object to such jurisdiction or venue.
(c)    The arbitration shall be conducted by a panel of three neutral
arbitrators who are independent and disinterested with respect to the Parties,
this Agreement, and the outcome of the arbitration. The arbitrator selection
process shall be carried out under the AAA’s “Arbitrator Select: List and
Appointment” process, using a list of 15 candidate arbitrators. Each Party shall
independently rank the list of proposed arbitrators in order of preference,
following which the AAA shall apply its normal selection procedures. If fewer
than three candidate arbitrators from the initial list of 15 candidates survive
the conflict check, objection process and other AAA procedures, then the AAA
shall provide additional lists of candidate arbitrators, namely, a list of five
new arbitrator candidates for each arbitrator slot remaining to be filled. The
AAA selection process shall then continue in this manner until all three
arbitrator slots have been filled.
(d)    The arbitrators shall decide any disputes and shall control the process
concerning these pre-hearing discovery matters. The arbitrators shall in all
instances follow the Federal Rules of Evidence. Pursuant to the Rules of AAA,
the Parties may subpoena witnesses and documents for presentation at the
hearing. Depositions shall not be permitted. Stenographic records shall be made
of all hearings and shall be made available to the Parties and the arbitrators.
The costs of making the stenographic records shall be shared equally unless and
until directed otherwise by the arbitrators.
(e)    Prompt resolution of any dispute is important to all Parties; and the
Parties agree that the arbitration of any dispute shall be conducted
expeditiously. The arbitrators are instructed and directed to assume case
management initiative and control over the arbitration process (including
scheduling of events, pre-hearing discovery and activities, and the conduct of
the hearing), in order to complete the arbitration as expeditiously as is
reasonably practical for obtaining a just resolution of the dispute.
(f)    The arbitrators may grant any legal or equitable remedy or relief,
including injunctive relief, that the arbitrators deem just and equitable, to
the same extent that remedies or relief could be granted by a California or
federal court. The arbitration panel shall have the power to compel specific
action(s) by the Parties. The decision of any two of the three arbitrators
appointed shall be binding upon the Parties. The determination made by the
arbitration panel in accordance with Section 14.14 shall be delivered in writing
to the Parties hereto and shall be final, binding and conclusive, and shall not
be subject to appeal.
(g)    The arbitration award shall include (i) a provision that the prevailing
Party in such arbitration shall recover its costs from the other Party relating
to the prevailing Party’s expenses for the arbitration and reasonable attorneys’
fees, (ii) the amount of such costs and fees, and (iii) an order that the losing
Party pay the fees of the AAA, the arbitrators, expert witnesses, stenographic
recording, and reasonable attorney’s fees.

17





--------------------------------------------------------------------------------



Unless and until the arbitrators decide that a Party is to pay for all (or a
share) of the AAA’s fees, stenographer’s fees and arbitrators’ fees, the Parties
shall share equally in the payment of same, as and when billed.
14.15     Attorneys’ Fees. In the event that any action, suit, or other legal or
administrative proceeding other than as provided in Section 14.14, is instituted
or commenced by either Party hereto against the other Party arising out of or
related to this Agreement, the prevailing Party shall be entitled to recover its
actual attorneys’ fees and court costs from the non-prevailing Party. The
prevailing party’s award of attorney’s fees shall be apportioned according to
the percentage of monetary damages actually awarded measured against the
monetary damages claimed.
14.16     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.






[SIGNATURE PAGE FOLLOWS]



18





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 


Transgenomic, Inc.
 
By: /s/ Paul Kinnon
Name: Paul Kinnon
Title: President & CEO



 
Integrated DNA Technologies, Inc.
 
By /s/ Joseph A. Walder
Name: Dr. Joseph A. Walder
Title: Chief Executive Officer


19





--------------------------------------------------------------------------------



SCHEDULE 1
SURVEYOR KIT PATENTS
Issued
US 7,120,075: Isolated CEL II endonuclease


US 7,579,155: Method for identifying the sequence of one or more variant
nucleotides in a nucleic acid molecule


US 7,560,261: Nucleic acid sequences encoding CEL II endonuclease


US 7,749,708: Method for identifying the sequence of one or more variant
nucleotides in a nucleic acid Molecule


Pending
EP 2776860: Method for identifying the sequence of one or more variant
nucleotides in a nucleic acid molecule


EP 2195463: Method for identifying the sequence of one or more variant
nucleotides in a nucleic acid molecule


EP 1781781: Nucleic acid sequences encoding CEL II endonuclease


JP 2008503210: Nucleic acid sequences encoding CEL II endonuclease
 

20



